August 14, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                     CAJUN CONSTRUCTORS, INC., Appellant

NO. 14-11-00004-CV                          V.

                     VELASCO DRAINAGE DISTRICT, Appellee
                       ________________________________

      This court today issued a substitute opinion. We order this court’s former
judgment of July 10, 2012 vacated, set aside, and annulled. We further order this court’s
opinion of July 10, 2012 withdrawn.

       This cause, an appeal in favor of appellee, Velasco Drainage District, signed
December 22, 2010, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, Cajun Constructors, Inc., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.